Citation Nr: 1720920	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-28 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for malignant neoplasm of the prostate with voiding dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to November 1968.  The Veteran died in April 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2014, the appellant was substituted as the claimant in the Veteran's claim for an increased rating for prostate cancer.   

In February 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  


FINDINGS OF FACT

1.  From November 1, 2012, the Veteran's prostate cancer residuals consisted of voiding dysfunction requiring absorbent materials that had to be changed four times a day.

2.  The Veteran's prostate cancer residuals were not manifested by renal dysfunction, obstructed voiding, or urinary tract infection.

CONCLUSION OF LAW

The criteria for a 40 percent rating for prostate cancer with voiding dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, a May 2011 letter informed the Veteran of the evidence required to substantiate his claim for service connection for prostate cancer.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial disability rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a SOC in September 2012 that explained the pertinent laws and regulations and the reasons for the decision.

The record indicates that the RO obtained all information relevant to the claim.   The pertinent treatment records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2012 and July 2012.  The Board finds that, taken together, these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.

The appellant was afforded a videoconference hearing in February 2017.  The VLJ complied with his duties as a hearing officer as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Initial Rating for Prostate Cancer

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1 (2016). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2016).

Pursuant to Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system are to be rated 100 percent disabling.  A note following DC 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent evaluation shall be subject to the provisions of 
 § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2016). 

The criteria pertaining to voiding dysfunction provide that the particular condition should be rated as urine leakage, frequency or obstructed voiding.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed more than 4 times per day.  A maximum 60 percent rating is assignable for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  38 C.F.R. § 4.115b (2016).

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Private medical records show that the Veteran underwent radical prostatectomy in January 2011.  A September 2007 rating decision granted service connection for prostate cancer, status post radical prostatectomy and assigned a 100 percent rating from effective from April 24, 2007.  Pursuant to DC 7528, a 100 percent rating remained in effect for 6 months.

In August 2012, the RO issued a rating decision which decreased the rating for prostate cancer to 20 percent disabling from November 1, 2012.  While typically such changes in evaluation will be subject to the provisions of section 3.105(e), where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, as DC 7528 does in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  Rossiello v. Principi, 3 Vet. App. 430   (1992); VAOPGCPREC 71-91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility); VAOPGCPREC 29-97 (Aug. 7, 1997).  Therefore, the provisions of section 3.105(e) do not apply to the initial staged ratings assigned for the Veteran's malignant neoplasm of the prostate with voiding dysfunction.

A June 2012 VA examination noted that the Veteran reported enuresis every other night, for which he wore a pad.  He denied daytime urinary incontinence or other problems.  The examiner indicated that there was a voiding dysfunction which caused urine leakage.  The severity of the voiding dysfunction was described as, "wears a pad at night, states he has enuresis every other night on average."  The report indicated that the voiding dysfunction did not cause increased urinary frequency or signs or symptoms of obstructed voiding.  There was not a history of recurrent symptomatic urinary tract or kidney infections.
  
Another examination was obtained in July 2012 to address voiding dysfunction.  The examiner indicated that the question was addressed on the June 2012 VA examination.  The examiner noted that the Veteran did not have daytime voiding problems and only had problems at night (enuresis), for which he wore a pad.  The examiner explained that this would equate to the use of 2 pads a day.  

The appellant testified at a Board hearing in February 2017.  The appellant testified that the Veteran required four pads a day due urinary incontinence.  She stated that he had to use the restroom four or five times a night.

The appellant's testimony reflects that the Veteran's voiding dysfunction required absorbent materials that had to be changed 4 times a day.  The Board finds the appellant's testimony to be competent and credible evidence regarding the Veteran's symptoms.  Accordingly, the criteria for a 40 percent disability rating for residual voiding dysfunction have been met.  The Board finds that the criteria for a 60 percent rating for voiding dysfunction are not approximated, as the evidence does not establish that the Veteran's voiding dysfunction required the use of an appliance or the wearing of absorbent materials which had to be changed more than 4 times a day.  There is no indication that the Veteran experienced renal dysfunction as a residual of his prostate cancer.  In sum, for reasons set forth above, a 40 percent rating, but no higher, is granted for malignant neoplasm of the prostate with voiding dysfunction.  









ORDER

A 40 percent disability rating is granted for malignant neoplasm of the prostate with voiding dysfunction, subject to regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


